CRITZ, J.
The above cause is now before the Commission on two motions filed by the'Security National Bank and the Southwest National Bank. Motion No. 196 is for permission to orally argue the motion for rehearing either before the Commission or the Supreme Court; and motion No. 9182 is for rehearing.
It is not the practice of the Commission to hear oral argument on motions for rehearing, except when invited.
We have read and carefully considered all of the questions presented in the motion for rehearing, and still adhere to the views expressed in our original opinion, and the judgment there recommended.
We therefore recommend that the motion to orally argue, and the motion for rehearing be both in all things overruled.